                                                                                                                                                   PAYMENT CHANGES
                                                                                                                     DATE            P&I                 Escrow                 TOTAL           Reference
                                                                                                                   06/01/16         853.64               330.51                1,184.15
                                                                                                                   07/01/17         853.64               322.78                1,176.42
                                                                                                                   07/01/18         853.64               398.58                1,252.22
                                                                                                                   07/01/19         853.64               400.18                1,253.82
                                                                                                                                                          0.00
Loan#                                                                                                                                                     0.00
Borrower:                             White                                                                                                               0.00
Date Filed:                         5/14/2016                                                                                                             0.00
BK Case #                            16-00239                                                                                                             0.00

First Post Petition Due Date:         6/1/2016                                                                                                            0.00
POC covers:                        7/2012-5/2016
MOD EFFECTIVE DATE:
               Date                Amount Recvd    PRE/POST/APO   Post Petition Due Date   Contractual Due Date   Amount Due     Over/Shortage       Suspense Credit        Suspense Debit     Susp Balance          POC DATE PAID     POC Arrears Credit    POC Debit        POC Suspense Balance       POC Paid to Date   Fee/Escrow Deposit             Comment
Beginning Suspense Balance                                                                                                                 $0.00                                                             $0.00                                                                             $0.00                  $0.00
                      8/31/2016      $1,500.00         Pre                                        7/1/12                               $1,500.00                                                             $0.00          7/1/2012             $1,500.00          $853.64                  $646.36              $1,500.00
                     10/28/2016      $1,105.20         Pre                                        8/1/12                               $1,105.20                                                             $0.00          8/1/2012             $1,105.20          $853.64                  $897.92              $2,605.20
                     11/30/2016      $1,114.80         Pre                                        9/1/12                               $1,114.80                                                             $0.00          9/1/2012             $1,114.80          $853.64                $1,159.08              $3,720.00
                        1/4/2017     $2,229.60         Pre                                       10/1/12                               $2,229.60                                                             $0.00         10/1/2012             $2,229.60          $853.64                $2,535.04              $5,949.60
                      1/31/2017      $1,757.40         Pre                                       11/1/12                               $1,757.40                                                             $0.00         11/1/2012             $1,757.40          $853.64                $3,438.80              $7,707.00
                      2/28/2017      $1,114.80         Pre                                       12/1/12                               $1,114.80                                                             $0.00         12/1/2012             $1,114.80          $853.64                $3,699.96              $8,821.80
                      3/31/2017      $1,114.80         Pre                                        1/1/13                               $1,114.80                                                             $0.00          1/1/2013             $1,114.80          $853.64                $3,961.12              $9,936.60




                                                                                                                                                                                                                                                                                                                                Case 16-00239-SMT
                      4/28/2017      $1,672.20         Pre                                        2/1/13                               $1,672.20                                                             $0.00          2/1/2013             $1,672.20          $853.64                $4,779.68             $11,608.80
                      5/31/2017      $1,114.80         Pre                                        3/1/13                               $1,114.80                                                             $0.00          3/1/2013             $1,114.80          $853.64                $5,040.84             $12,723.60
                      6/30/2017      $1,114.80         Pre                                        4/1/13                               $1,114.80                                                             $0.00          4/1/2013             $1,114.80          $853.64                $5,302.00             $13,838.40
                      7/31/2017      $1,114.80         Pre                                        5/1/13                               $1,114.80                                                             $0.00          5/1/2013             $1,114.80          $853.64                $5,563.16             $14,953.20
                      8/31/2017      $1,126.20         Pre                                        6/1/13                               $1,126.20                                                             $0.00          6/1/2013             $1,126.20          $853.64                $5,835.72             $16,079.40
                      9/30/2017      $1,706.40         Pre                                        7/1/13                               $1,706.40                                                             $0.00          7/1/2013             $1,706.40          $853.64                $6,688.48             $17,785.80
                     10/31/2017      $1,125.60         Pre                                        8/1/13                               $1,125.60                                                             $0.00          8/1/2013             $1,125.60          $853.64                $6,960.44             $18,911.40
                     11/30/2017      $1,113.60         Pre                                        9/1/13                               $1,113.60                                                             $0.00          9/1/2013             $1,113.60          $853.64                $7,220.40             $20,025.00
                     12/31/2017      $1,113.60         Pre                                       10/1/13                               $1,113.60                                                             $0.00         10/1/2013             $1,113.60          $853.64                $7,480.36             $21,138.60
                      1/31/2018      $1,113.60         Pre                                       11/1/13                               $1,113.60                                                             $0.00         11/1/2013             $1,113.60          $853.64                $7,740.32             $22,252.20
                      2/28/2018      $1,113.60         Pre                                       12/1/13                               $1,113.60                                                             $0.00         12/1/2013             $1,113.60          $853.64                $8,000.28             $23,365.80
                                                       Pre                                        1/1/14                                   $0.00                                                             $0.00          1/1/2014                                $853.64                $7,146.64             $23,365.80
                                                       Pre                                        2/1/14                                   $0.00                                                             $0.00          2/1/2014                                $853.64                $6,293.00             $23,365.80
                                                       Pre                                        3/1/14                                   $0.00                                                             $0.00          3/1/2014                                $853.64                $5,439.36             $23,365.80
                                                       Pre                                        4/1/14                                   $0.00                                                             $0.00          4/1/2014                                $853.64                $4,585.72             $23,365.80
                                                       Pre                                        5/1/14                                   $0.00                                                             $0.00          5/1/2014                                $853.64                $3,732.08             $23,365.80
                                                       Pre                                        6/1/14                                   $0.00                                                             $0.00          6/1/2014                                $853.64                $2,878.44             $23,365.80
                                                       Pre                                        7/1/14                                   $0.00                                                             $0.00          7/1/2014                                $853.64                $2,024.80             $23,365.80
                                                       Pre                                        8/1/14                                   $0.00                                                             $0.00          8/1/2014                                $853.64                $1,171.16             $23,365.80
                                                       Pre                                        9/1/14                                   $0.00                                                             $0.00          9/1/2014                                $853.64                  $317.52             $23,365.80
                     4/10/2018       $1,113.60         Pre                                       10/1/14                               $1,113.60                                                             $0.00         10/1/2014             $1,113.60          $853.64                  $577.48             $24,479.40
                     4/13/2018        $371.02          Post                                                                             $371.02                   $371.02                                 $371.02                                                                            $577.48             $24,479.40
                      5/8/2018       $1,670.40         Pre                                       11/1/14                               $1,670.40                                                          $371.02          11/1/2014             $1,670.40          $853.64                $1,394.24             $26,149.80
                      6/6/2018       $1,113.60         Pre                                       12/1/14                               $1,113.60                                                          $371.02          12/1/2014             $1,113.60          $853.64                $1,654.20             $27,263.40
                                                       Pre                                        1/1/15                                   $0.00                                                          $371.02           1/1/2015                                $853.64                  $800.56             $27,263.40
                     7/11/2018       $1,113.60         Pre                                        2/1/15                               $1,113.60                                                          $371.02           2/1/2015             $1,113.60          $853.64                $1,060.52             $28,377.00
                      8/7/2018       $1,113.60         Pre                                        3/1/15                               $1,113.60                                                          $371.02           3/1/2015             $1,113.60          $853.64                $1,320.48             $29,490.60




                                                                                                                                                                                                                                                                                                       Doc 95-7 Filed 07/29/20 Entered 07/29/20 10:24:25
                     9/17/2018       $1,113.60         Pre                                        4/1/15                               $1,113.60                                                          $371.02           4/1/2015             $1,113.60          $853.64                $1,580.44             $30,604.20
                    10/22/2018       $1,670.40         Pre                                        5/1/15                               $1,670.40                                                          $371.02           5/1/2015             $1,670.40          $853.64                $2,397.20             $32,274.60




                                                                                                                                                                                                                                                                                                        PAYMENT HISTORY Page 1 of 4
                    11/12/2018       $1,113.60         Pre                                        6/1/15                               $1,113.60                                                          $371.02           6/1/2015             $1,113.60          $853.64                $2,657.16             $33,388.20
                    12/31/2018       $1,113.60         Pre                                        7/1/15                               $1,113.60                                                          $371.02           7/1/2015             $1,113.60          $853.64                $2,917.12             $34,501.80
                                                       Pre                                        8/1/15                                   $0.00                                                          $371.02           8/1/2015                                $853.64                $2,063.48             $34,501.80
                                                       Pre                                        9/1/15                                   $0.00                                                          $371.02           9/1/2015                                $853.64                $1,209.84             $34,501.80
                                                       Pre                                       10/1/15                                   $0.00                                                          $371.02          10/1/2015                                $853.64                  $356.20             $34,501.80
                     1/24/2019       $1,113.60         Pre                                       11/1/15                               $1,113.60                                                          $371.02          11/1/2015             $1,113.60          $853.64                  $616.16             $35,615.40
                      2/6/2019       $1,113.60         Pre                                       12/1/15                               $1,113.60                                                          $371.02          12/1/2015             $1,113.60          $853.64                  $876.12             $36,729.00
                     3/14/2019       $1,670.40         Pre                                        1/1/16                               $1,670.40                                                          $371.02           1/1/2016             $1,670.40          $853.64                $1,692.88             $38,399.40
                      4/5/2019        $556.80          Pre                                        2/1/16                                $556.80                                                           $371.02           2/1/2016              $556.80           $853.64                $1,396.04             $38,956.20
                      5/6/2019       $1,670.40         Pre                                        3/1/16                               $1,670.40                                                          $371.02           3/1/2016             $1,670.40          $853.64                $2,212.80             $40,626.60
                      6/5/2019       $1,113.60         Pre                                        4/1/16                               $1,113.60                                                          $371.02           4/1/2016             $1,113.60          $853.64                $2,472.76             $41,740.20
                                                       Pre                                        5/1/16                                   $0.00                                                          $371.02           5/1/2016                                $853.64                $1,619.12             $41,740.20
                      7/8/2019       $1,113.60         Pre                                                                             $1,113.60                                                          $371.02                                $1,113.60                                 $2,732.72             $42,853.80
                     8/15/2019        $556.80          Pre                                                                              $556.80                                                           $371.02                                 $556.80                                  $3,289.52             $43,410.60
                    10/29/2019       $1,500.00         Post              6/1/16                  6/1/16              $1,184.15          $315.85                   $315.85                                 $686.87                                                                          $3,289.52             $43,410.60
                     11/4/2019       $1,400.00         Post              7/1/16                  7/1/16              $1,184.15          $215.85                   $215.85                                 $902.72                                                                          $3,289.52             $43,410.60
                     12/3/2019       $1,500.00         Post              8/1/16                  8/1/16              $1,184.15          $315.85                   $315.85                                $1,218.57                                                                         $3,289.52             $43,410.60
                                                       Post              9/1/16                  9/1/16              $1,184.15        -$1,184.15                                   $1,184.15                $34.42                                                                         $3,289.52             $43,410.60
                     2/11/2020       $4,444.80         Pre                                                                             $4,444.80                                                            $34.42                               $4,444.80                                 $7,734.32             $47,855.40
                      4/7/2020       $1,111.20         Pre                                                                             $1,111.20                                                            $34.42                               $1,111.20                                 $8,845.52             $48,966.60
                     4/20/2020       $1,111.20         Pre                                                                             $1,111.20                                                            $34.42                               $1,111.20                                 $9,956.72             $50,077.80
                     5/28/2020       $1,080.00         Pre                                                                             $1,080.00                                                            $34.42                               $1,080.00                                $11,036.72             $51,157.80
                     6/11/2020       $1,080.00         Pre                                                                             $1,080.00                                                            $34.42                               $1,080.00                                $12,116.72             $52,237.80
                          DUE                                           10/1/16                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           11/1/16                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           12/1/16                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            1/1/17                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            2/1/17                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            3/1/17                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            4/1/17                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            5/1/17                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            6/1/17                                      $1,184.15        -$1,184.15                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            7/1/17                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            8/1/17                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            9/1/17                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           10/1/17                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           11/1/17                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           12/1/17                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            1/1/18                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            2/1/18                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            3/1/18                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            4/1/18                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            5/1/18                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            6/1/18                                      $1,176.42        -$1,176.42                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            7/1/18                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            8/1/18                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            9/1/18                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           10/1/18                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           11/1/18                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                           12/1/18                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            1/1/19                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            2/1/19                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            3/1/19                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80
                          DUE                                            4/1/19                                      $1,252.22        -$1,252.22                                                            $34.42                                                                        $12,116.72             $52,237.80




                                                                                                                                                                                                                                                                                                                                De
DUE    5/1/19   $1,252.22   -$1,252.22   $34.42   $12,116.72                                $52,237.80
DUE    6/1/19   $1,252.22   -$1,252.22   $34.42   $12,116.72                                $52,237.80
DUE    7/1/19   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    8/1/19   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    9/1/19   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE   10/1/19   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE   11/1/19   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE   12/1/19   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    1/1/20   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    2/1/20   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    3/1/20   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    4/1/20   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    5/1/20   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    6/1/20   $1,253.82   -$1,253.82   $34.42   $12,116.72                                $52,237.80
DUE    7/1/20   $1,161.43   -$1,161.43   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80




                                                                                        Case 16-00239-SMT
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80




                                                               Doc 95-7 Filed 07/29/20 Entered 07/29/20 10:24:25
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80




                                                                PAYMENT HISTORY Page 2 of 4
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80
                                 $0.00   $34.42   $12,116.72                                $52,237.80




                                                                                        De
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80




                                                       Case 16-00239-SMT
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80




                              Doc 95-7 Filed 07/29/20 Entered 07/29/20 10:24:25
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80




                               PAYMENT HISTORY Page 3 of 4
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80




                                                       De
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80




                                                       Case 16-00239-SMT
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80
$0.00   $34.42   $12,116.72                                $52,237.80




                              Doc 95-7 Filed 07/29/20 Entered 07/29/20 10:24:25
                               PAYMENT HISTORY Page 4 of 4
                                                       De
